DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 08 August 2022 and Supplemental Amendments filed 19 September 2022 for the application filed 28 March 2019. Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/DK2017/050310, filed 26 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DKPA 201670766 filed 28 September 2016) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FALKENBY et al. (J. Proteome Res. 3 October 2014, 13, pg. 6169-6175) in view of THIELSCH et al. (US PGPub 2017/0322187 A1).
Regarding Claim 1, FALKENBY discloses a solid-phase extraction gradient liquid chromatography system (SPELC) for protein identification (i.e., a system for separation of analytes in a solution; §Introduction, par. 1-2) comprising a funnel for receiving StageTip pipette tips (i.e., pipette tips: a cartridge; funnel: a recipient socket for receiving the cartridge), a sampling needle and a pump coupled to a valve leading to waste and an analytical column (i.e., a valve). The system is fluidically connected via tubings and fittings (i.e., a conduit in fluid communication with the recipient socket, said conduit establishing a fluid link to a valve; §Instrument Design, par. 2). Said StageTips include C18-based SPE microcolumns (i.e., a cartridge enclosing a sorbent for binding the analytes in the solution; §Instrument Design, par. 1), and the downstream analytical column is packed with C18 beads, compatible with the C18 StageTip microcolumns (i.e., a chromatographic column in fluid communication with the outlet port, said chromatographic column provided with a sorbent having a chemical composition that is matched with the binding material of the cartridge; §Instrument Design, par. 2).
FALKENBY further discloses that during operation, the system first uses an autosampler to transfer StageTips individually to a funnel and seals the funnel for pressures up to 220 bar (§Instrument Design, par. 1); then, the system “circuit switches to bypass the StageTip and conduct the chromatography only through the analytical column” (§Instrument Design, par. 3). FALKENBY further discloses the system enables flow rates of up to 1500 nL/min and pressures up to 220 bar (§Instrument Design, par. 2). As further shown in FIG. 1, the StageTips and analytical column are connected via a multi-port valve; this evidence strongly implies that the multi-port valve switches between a first position and a second position to draw sample from the tips and to analyze samples on the column, respectively (i.e., said valve being switchable between a first valve position and a second valve position).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, FALKENBY is deficient in explicitly disclosing a holding-loop in communication with the recipient socket and an outlet port, i.e., FALKENBY is deficient in disclosing a first valve position that provides fluid communication between said recipient socket and a holding loop, a second valve position that provides fluid communication between said holding-loop and an outlet port, and much less, operating the system under different flow rates and pressures when in the first valve position (200 nL/min to 50 µL/min, 1 bar to 50 bar) and in the second valve position (50 nL/min to 20 µL/min, 1 bar to 3000 bar).
THIELSCH discloses a sample injector for fluid separation apparatuses, e.g., high performance liquid chromatography (p0001-0002), configured to introduce a sample fluid into a mobile phase, wherein the mobile phase is then subjected to a separation unit (i.e., a system for separation of analytes in a solution; p0007). The sample injector comprises a metering device operable for intaking a metered amount of the sample fluid from a sample container into the sample injector and an injector valve switchable between “sample intake mode” and “separation mode” (i.e., a valve, said valve being switchable between a first valve position and a second valve position; p0007). THIELSCH summarizes the operation of the sample injector in paragraph 0010:
During “sample intake mode”, the sample fluid is first intaken by a sample injector via a back driving piston from a sample container, and the sample fluid is delivered into the sample loop; the injector valve ensures that the sample injector is fluidically decoupled from the path between a mobile phase drive (e.g., a high-pressure pump) and the separation unit (e.g., a chromatography column) (i.e., said first valve position provides fluid communication between said recipient socket and a holding-loop with or without the sorbent; back driving piston reads on a first pump arrangement configured to provide flow… when the valve is provided in the first valve position). During “separation mode”, the previously intaken sample fluid is injected between the mobile phase drive and the separation unit (i.e., the second valve position provides fluid communication between said holding-loop and an outlet port; mobile phase drive reads on a second pump arrangement configured to provide flow through the holding loop to the outlet port when the valve is in the second valve position).
THIELSCH further discloses the sample injector comprises a moveable needle (controlled by robot) that draws up sample fluid (via injector valve and back driving piston) from the sample container and delivers to a seat (i.e., a recipient socket) for storage in the sample loop (p0053; FIG. 5). During sample intake, the seal receives the sample fluid in a fluid-tight and pressure-resistant fluidic connection (p0053); the metering device depressurizes the fluidic path during sample intake (p0021). THIELSCH further discloses the mobile phase operating pressure ranges from 20 to 2000 bar (i.e., emptying said holding-loop through said outlet port at pressures of between 1 bar and 3000 bar; p0034); thus, THIELSCH inherently discloses that the pressure during “sample intake mode” is no more than 20 bar, which reads upon the claimed range of eluting the analytes from the cartridge into said holding-loop at pressures of between 1 bar and 50 bar. Such a process advantageously prevents pressure shocks that may deteriorate or damage the sample injector (p0021), allows for the efficient operation of the sample injector, and reduces dead volume commonly encountered in conventional devices (p0010). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to improve upon FALKENBY’s SPELC system by incorporating the holding-loop and switchable valve with first and second valve positions and associated first and second pump arrangements as taught by THIELSCH, and such an improvement would have obvious and predictable results (MPEP 2143.01).
The limitations “at flow rates of between 200 nL/min and 50 µL/min” and “at flow rates of between 50 nL/min and 20 µL/min” are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Further, because modified FALKENBY discloses the system can be operated up to a flow rate of 1500 nL/min, the claimed flow rates are obvious over the prior art. Similarly, because modified FALKENBY discloses the system can be operated up to pressure of 220 bar, the claimed pressures of between 1 bar and 50 bar through the cartridge and between 1 bar and 3000 bar at an outlet port are obvious or anticipated over the prior art.
Furthermore, the limitations “enabling elution through the cartridge at pressures of between 1 bar and 50 bar into a waste reservoir” and “for emptying through an outlet port at pressures of between 1 bar and 3000 bar…” are directed toward functional claim language that have no patentable weight. While features of an apparatus or system may be recited either structurally or functionally (MPEP §2111.02 II, §2173.05(g)), these instant functional limitations are inherent characteristics of the prior art. Here, THIELSCH discloses the advantages to operating the “sample intake mode” at a lower pressure (“depressurized”) than the required pressures of the HPLC system (i.e., 20-2000 bar). Though not explicitly disclosed by THIELSCH, one of ordinary skill in the art would then find it obvious to operate the system at a lower pressure range during sample loading to the holding-loop than the higher 20-2000 bar pressures commonly used during sample separation by HPLC. Thus, the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
The burden shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
Regarding Claims 2, 11, and 12, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses that a StageTip is loaded into a funnel pressurized up to 220 bar (§Instrument Design, par. 1), which overlaps with the claimed ranges of less than 10 bar, 5 bar, and 2 bar and therefore, establishes cases of prima facie obviousness (MPEP 2144.05). Furthermore, these limitations are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Modified FALKENBY already discloses the system is capable of operating at such claimed pressures.
Regarding Claims 3, 13, and 14, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a flow rate of up to 1500 nL/min in the system (§Instrument Design, par. 2), which reads upon the claimed ranges of less than 10 µL/min, 5 µL/min, and 2 µL/min. Furthermore, these limitations are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Modified FALKENBY already discloses the system is capable of operating at such claimed flow rates.
	Regarding Claims 4 and 15-17, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses the system is designed to facilitate pressures below 220 bar, which reads upon the claimed ranges of less than 2000 bar, 1000 bar, 600 bar, and 300 bar. Furthermore, these limitations are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Modified FALKENBY already discloses the system is capable of operating at such claimed pressures.
	Regarding Claims 5 and 7, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses StageTips comprising small C18-based SPE microcolumns (i.e., a pipette tip with chromatographic resin embedded and fixated therein; wherein the sorbent of the cartridge is C18; §Instrument Design, par. 1).
	Regarding Claim 6, modified FALKENBY makes obvious the system of Claim 1. FALKENBY discloses the analytical column comprises C18 beads (i.e., wherein the chromatographic column contains C18 reversed phase material; §Instrument Design, par. 2).
Regarding Claims 8 and 18-20, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a flowrate of up to 1500 nL/min in the C18 StageTip trap column and further discloses a 5 min elution through the StageTip column (§Instrument Design, par. 2-3), which implies a maximum 7500 nL volume, which reads upon the claimed volumes of less than 500 µL, 200 µL, 100 µL, 20 µL, and 10 µL. Furthermore, these limitations are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). When operating a chromatography system, a user can determine how to collect elution fractions. Such a volume is merely a matter of choice.
	Regarding Claim 9, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a pumps A and B and solvent reservoirs A and B for forming elution gradients to the chromatographic column (i.e., further comprising one or more pumps that can supply a liquid at any point in-between the recipient socket and the chromatographic column such that an eluent composition is modified; §Instrument Design, par. 1, par. 3).
	The limitations “such that an eluent composition may be modified” and “so that at least some of the analytes eluted from the cartridge will bind to said chromatography column” are directed toward intended uses of the claimed system. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claim 10, modified FALKENBY makes obvious the system of Claim 9. FALKENBY further discloses pumps A, B and solvent reservoirs A, B for forming elution gradients to the chromatographic column; as further shown in FIG. 1, the solvents from reservoirs A and B are introduced into the valve between the inlet leading from the StageTip and the outlet leading to waste (i.e., wherein the eluent flowing from the cartridge is modified by adding an eluent from in-between an inlet of the valve and an outlet of the valve; §Instrument Design, par. 1, par. 3).
	Regarding Claim 21, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses the system is fluidically connected via tubings and fittings (i.e., wherein said conduit establishes a fluid link to a valve is via a coupling conduit; §Instrument Design, par. 2).
	Regarding Claim 22, modified FALKENBY makes obvious the system of Claim 1. While FALKENBY and THIELSCH fail to explicitly disclose said holding-loop is positioned across the valve, such a limitation is considered a simple rearrangement of parts. Whether the holding-loop is positioned across the valve as claimed, or positioned adjacent a valve (as shown in FIG. 5 of THIELSCH), the operation of the claimed system would not be significantly affected. As admitted by Applicant, the factors affecting sample separation are the length-to-diameter ratio/dimensions of the holding-loop (see arguments filed 21 June 2021, pg. 10, bottom; see affidavit filed 21 June 2021, paragraph 4(g)). Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04). 

Response to Arguments
Applicant’s amendments and arguments filed 08 August 2022 and 19 September 2022 have been fully considered and are persuasive. The 35 USC 103 rejections of Claims 1-22 as unpatentable over FALKENBY et al. (J. Proteome Res. 3 October 2014, 13, pg. 6169-6175) in view of DEGUCHI et al. (US Patent 8,048,312) have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claims 1-22 as obvious under 35 USC 103 over FALKENBY et al. (J. Proteome Res. 3 October 2014, 13, pg. 6169-6175) in view of THIELSCH et al. (US PGPub 2017/0322187 A1).
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
All other arguments have been indirectly addressed.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777